Citation Nr: 0705238	
Decision Date: 02/23/07    Archive Date: 02/27/07

DOCKET NO.  04-08 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder to include major depression, claimed as 
a result of exposure to chemical warfare agents.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel
INTRODUCTION

The veteran served on active duty from July 1962 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2006, the appellant was afforded a personal 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At the hearing, the 
veteran indicated that elevated blood pressure readings were 
noted when he was undergoing inservice experimental studies 
and since then he as been treated for hypertension.  If 
appellant or his representative desires to file a claim for 
service connection for hypertension, they should do so with 
specificity at the RO.  


FINDING OF FACT

The objective medical evidence of record does not establish 
that a psychiatric disorder is related to military service, 
including exposure to chemical warfare agents.


CONCLUSION OF LAW

A chronic acquired psychiatric disorder to include major 
depression was not incurred in or aggravated by service.  
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) have been satisfied by virtue of a letter sent to 
the veteran in June 2003.  The content of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Entitlement to service connection for major depression, 
claimed as a result of exposure to chemical warfare agent 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110 and 1131.  Service connection 
may be granted for disability shown after service, when all 
of the evidence, including that pertinent to service, shows 
that it was incurred in service.  38 C.F.R. 3.303(d).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The record contains VA diagnoses of major depression and 
alcohol dependence in remission.  These diagnoses satisfy the 
first element of Hickson.  The Board points out that 
substance abuse is deemed by statute to be the result of 
willful misconduct and cannot itself be service connected.  
See Gabrielson v. Brown, 7 Vet. App. 36, 41 (1994); 38 
U.S.C.A. §§ 105(a), 1110. 

In regard to the second element of Hickson, evidence of in-
service incurrence or aggravation, the service medical 
records do not show complaints or diagnoses regarding 
depression.  

However, the veteran's service records show that between 
February and May 1965 he was a medical volunteer at the 
Edgewood Arsenal in Maryland.  He participated in the Medical 
Research Volunteer Program by the U.S. Army Medical Research 
Institute of Chemical Defense at the Aberdeen Proving Grounds 
in Maryland.  The medical experiments that were conducted 
included analyzing the effects of an anticholinesterase agent 
on red blood cells (the veteran was required to take an 
intravenous dose of an agent classified as EA 3148); the 
evaluation of protective mask modified with a drinking straw 
(he performed moderate work in temperatures from -40 to -50 
degrees Fahrenheit); a photographic study to demonstrate the 
use of the protective mask with drinking straw; and a study 
of the epidemiology and prevalence of tuberculosis, 
coccidiodomycosis, and histoplasmosis by skin testing. 

The problem with the veteran's claim for service connection 
arises with the third element of Hickson, medical evidence of 
a nexus.  The record contains 2 opinions as to the 
etiological relationship between the veteran's psychiatric 
disorder and military service.  In June 2003, the veteran 
underwent VA examination.  The examiner noted that there was 
no evidence of psychiatric symptoms during service.  From a 
review of the record this examiner was unable to link the 
veteran's psychiatric disability to service.  Contained in 
the record for review is a VA medical report of July 2002.  
Appellant was seen for treatment of alcohol abuse.  It was 
noted at that time that there was no psychiatric history.  He 
had undergone prior alcohol abuse treatment, with periods of 
sobriety, but at this time was seeking treatment for 
excessive alcohol intake.

The veteran submitted a June 2005 private physician's report.  
This physician noted that the veteran's psychiatric 
disability could have manifested itself during military 
service.  He added that there was some evidence in the 
scientific literature regarding the effects of chemical 
warfare agents on the central nervous system including 
depression, anxiety, difficulty concentrating, memory 
impairment, and stress.  He concluded that there was a 
reasonable possibility that was the case with the veteran.

The Board finds the statements of the private physician less 
persuasive in light of the overall record.  A review of the 
statements of the private physician shows that they are 
equivocal at best.  The use of the words "could have" 
renders the opinion speculative in nature.  Medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  Moreover, the 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion." Bloom v. West, 12 
Vet. App. 185, 187 (1999).  The physician did not submit any 
clinical data or any other direct evidence that supports this 
theory.  In fact, as noted, there is no evidence of 
psychiatric impairment until very recently.  Therefore, the 
Board finds limited probative value in this opinion.  

The veteran submitted medical literature in 2003 and 2004 in 
support of his contention that he has depression secondary to 
his exposure to anticholinesterase agents.  While it is 
argued that medical literature provided by the veteran is 
supportive of the claim for service connection, the Board 
finds that such generic texts, which do not address the facts 
in this particular veteran's own case, and with a sufficient 
degree of medical certainty, do not amount to competent 
medical evidence of causality.  See Sacks v. West, 11 Vet. 
App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).  

In fact, a review of these documents does not show that this 
medical literature actually supports the veteran's 
contentions.  The literature documents the study of three 
groups of subjects: those that were exposed to 
anticholinesterase agents, those exposed to other substances, 
and those that were not exposed to active agents.  The study 
seems to indicate that there were few differences in health 
found among the 3 control groups that were studied.

In summary, while the veteran currently suffers from a 
disorder that would represent a disability for compensation 
purposes, it would require resorting to an excessive degree 
of speculation to conclude that the veteran's current 
disability is related to any experimentation that was 
coincident with his active military service.  Therefore, the 
Board concludes that the preponderance of the evidence is 
against the claim for service connection for a chronic 
acquired psychiatric disorder to include depression.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include depression is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


